Supreme Court of Florida
                            ______________

                           No. SC21-1543
                           ______________

    IN RE: REDEFINITION OF APPELLATE DISTRICTS AND
         CERTIFICATION OF NEED FOR ADDITIONAL
                  APPELLATE JUDGES.

                         November 24, 2021

PER CURIAM.

     Consistent with the recommendations of a Court-appointed

assessment committee, this Court has determined that a sixth

appellate district should be created in Florida and that

accompanying changes should be made to the existing boundaries

of the First, Second, and Fifth districts. 1 Also consistent with the



     1. Article V, section 9 of the Florida Constitution provides in
pertinent part:

          Determination of number of judges.—The
     supreme court shall establish by rule uniform criteria for
     the determination of the need for additional judges except
     supreme court justices, the necessity for decreasing the
     number of judges and for increasing, decreasing or
     redefining appellate districts and judicial circuits. If the
     supreme court finds that a need exists for increasing or
     decreasing the number of judges or increasing,
assessment committee’s recommendations, the Court has

determined that six new appellate judgeships are needed for the

continued effective operation of the newly aligned district courts of

appeal of this state. The subject of trial court certification of need

for additional judges is addressed in a separate opinion. 2

                           I. Background

     In May 2021, this Court appointed a District Court of Appeal

Workload and Jurisdiction Assessment Committee 3 composed of

appellate judges, trial court judges, and lawyers to evaluate the

necessity for increasing, decreasing, or redefining the appellate

districts. The Committee evaluated the operation of the existing

districts using the five criteria prescribed in Rule of General




     decreasing or redefining appellate districts and judicial
     circuits, it shall, prior to the next regular session of the
     legislature, certify to the legislature its findings and
     recommendations concerning such need.

    2. See In re Trial Court Certification of Need for Additional
Judges, No. SC21-1542 (Fla. Nov. 24, 2021).

    3. See In re District Court of Appeal Workload and Jurisdiction
Assessment Committee, Fla. Admin. Order No. AOSC21-13 (May 6,
2021).



                                  -2-
Practice and Judicial Administration 2.241: effectiveness, efficiency,

access to appellate review, professionalism, and public trust and

confidence. The Committee filed its final report 4 with the Court on

September 30, 2021. By this certification, the Court adopts the

Committee’s recommendation for a realignment of the state’s

appellate districts in order to create a sixth district, which we

conclude would significantly improve the judicial process.

                      II. District Realignment

     A discussion of the full background and reasoning for the

Committee’s recommendation concerning a new appellate district is

contained in the Committee’s final report and recommendations. A

majority of the Committee recommended the creation of at least one

additional district court, with a plurality supporting the creation of

a sixth district and the adjustment of the existing district lines in

the manner we certify in this opinion.

     The “primary rationale” for this recommendation “is that

creation of an additional DCA would promote public trust and




     4. District Court of Appeal Workload and Jurisdiction
Assessment Committee Final Report and Recommendations,
https://www.flcourts.org/DCA-Committee-Report.

                                 -3-
confidence.” This rationale is linked specifically to the provisions of

rule 2.241(d), which sets forth “public trust and confidence” as one

of the criteria to be considered when determining the necessity for

increasing, decreasing, or redefining appellate districts. The rule

sets forth several factors to be evaluated in connection with the

public trust and confidence criterion:

           Public Trust and Confidence. Factors to be
     considered for this criterion are the extent to which each
     court:
           (A) handles its workload in a manner permitting its
     judges adequate time for community involvement;
           (B) provides adequate access to oral arguments and
     other public proceedings for the general public within its
     district;
           (C) fosters public trust and confidence given its
     geography and demographic composition; and
           (D) attracts a diverse group of well-qualified
     applicants for judicial vacancies, including applicants
     from all circuits within the district.

Fla. R. Gen. Prac. & Jud. Admin. 2.241(d)(5).

     Regarding these factors, the Committee report observes:

          Specifically, an additional [district court] would help
     provide adequate access to oral arguments and other
     proceedings, foster public trust and confidence based on
     geography and demographic composition, and attract a
     diverse group of well-qualified applicants for judicial
     vacancies including applicants from all circuits within
     each district.

Assessment Committee Report at 3-4.


                                 -4-
     We agree with the Committee’s conclusion that public trust

and confidence will be enhanced by the creation of a sixth district

court. We recognize that the rule factors related to public trust and

confidence are largely subjective and that they are affected by

circumstances that go beyond the number of district courts and the

configuration of district boundaries. Nonetheless, we believe that

the factors are meaningful considerations and that the Committee

has identified a reasonable basis for its proposal.

     A salient issue relevant to this criterion is the serious

underrepresentation among district court judges of judges from

within the Fourth Judicial Circuit, which contains Jacksonville, one

of Florida’s largest metropolitan areas. Under the current

configuration of district courts, the Fourth Judicial Circuit

generates 29 percent of the filings of the First District Court, but

only two judges—constituting 13 percent of the judges on the First

District Court—are from the Fourth Judicial Circuit. Even more

striking, the population of the Fourth Circuit—with its 2 out of 15

DCA judges—makes up 37.5% of the population of the current First




                                 -5-
District. 5 Although no district court configuration will perfectly

address every relevant consideration, the configuration proposed in

the Committee’s plurality plan would help address this geographical

anomaly existing in the current district court system.

     The creation of a new district court, like any other significant

change in the judicial system, would be accompanied by some

degree of internal disruption, but we conclude that any such

internal disruption in the district courts associated with the

creation of a sixth district court would be short-lived and would be

outweighed by the benefit of enhanced public trust and confidence.

     Appended to this certification is a map showing the

geographical areas to be within the recommended, realigned

districts. Also appended to this certification is a table showing the

counties and judicial circuits affected by the proposed new district

boundaries. As shown, the Fourth Judicial Circuit 6 moves from the




     5. As of January 1, 2019, the population of the Fourth Circuit
was 1,264,060 and the population of the First District was
3,346,191.

     6. The Fourth Judicial Circuit is composed of Clay, Duval,
and Nassau counties.


                                 -6-
First District into the Fifth District, composed of the Fourth, Fifth,

Seventh, and Eighteenth judicial circuits; the Ninth Judicial

Circuit7 moves from the Fifth District into the Second District,

composed of the Ninth, Tenth, and Twentieth judicial circuits; and

the Sixth, 8 Twelfth, 9 and Thirteenth10 judicial circuits move from

the Second District to compose a newly created Sixth District Court

of Appeal. The boundaries of the Third and Fourth district courts

are unaffected by this proposal.

     The Court acknowledges that a variety of operational issues

with policy and fiscal implications will arise from creating an

additional district court and revising the territorial jurisdiction of

other courts. For example, the Florida Constitution, under article

V, section 4, requires the appointment of a clerk and a marshal to




    7. The Ninth Judicial Circuit is composed of Orange and
Osceola counties.

      8. The Sixth Judicial Circuit is composed of Pasco and
Pinellas counties.

    9. The Twelfth Judicial Circuit is composed of DeSoto,
Manatee, and Sarasota counties.

      10. The Thirteenth Judicial Circuit is composed of
Hillsborough County.

                                   -7-
each district court. A new district court will also require associated

administrative, security, and information technology support staff.

Additionally, the realigned Second District will require an interim

facility in which to operate while a more permanent facility is

considered. The Court is prepared to assist the Legislature, as

needed, in determining an appropriate level of court system

resources associated with the creation of the new district court, the

details of which will be dependent upon the policy direction the

Legislature establishes. Other potential operational effects on

justice system entities are discussed in the Committee’s report.

                       III. Additional Judges

     This opinion also fulfills our constitutional obligation to

determine the State’s need for additional district court judges in

fiscal year 2022/2023 and to certify our “findings and

recommendations concerning such need” to the Florida

Legislature.11 Certification is “the sole mechanism established by

our constitution for a systematic and uniform assessment of this




     11. Art. V, § 9, Fla. Const.


                                 -8-
need.” In re Certification of Need for Additional Judges, 889 So. 2d

734, 735 (Fla. 2004).

     The Court continues to use a verified objective weighted

caseload methodology as a primary basis for assessing judicial

need.12 When applied to the district courts as they currently exist,

the methodology does not indicate the need for certification or

decertification of additional judgeships. However, the simultaneous

consideration of the creation of an additional district court and the

realignment of existing district boundaries raises policy

considerations with workload implications.

     Article V, section 8 of the Florida Constitution provides that

“[n]o person shall be eligible for office of justice or judge of any

court unless the person is an elector of the state and resides in the

territorial jurisdiction of the court.” The District Court of Appeal

Workload and Jurisdiction Assessment Committee recommended

that no existing district court judge’s position be decertified while

that judge is in office and that no existing district court judge have



      12. Our certification methodology relies primarily on the
relative weight of cases disposed on the merits to determine the
need for additional district court judges. See Fla. R. Gen. Prac. &
Jud. Admin. 2.240.

                                  -9-
to change residence in order to remain in office as a result of the

realignment of districts. The Committee also recognized that, if

such a policy approach were adopted, there might not be sufficient

judges residing within included counties to meet the estimated

judicial workload of that realigned district. In turn, the number of

judges in another district may initially exceed its estimated need

after realignment. Although it was not charged with determining

the need for additional judges, the Committee used a modified

weighted caseload methodology, only slightly different from that

used in certification, to estimate judicial need as it considered

realignment of existing districts and creation of an additional

district. That methodology suggested the need for six appellate

judges to meet the workload of realigned districts without a

sufficient number of judges who currently reside within the

boundaries of the districts.

     The Court concurs with the Committee’s recommendation that

realignment of districts not result in decertification of judges or a

requirement for judges to change their residence in order to remain

in office. Thus, we adopt the Committee’s methodology to meet the

need of districts without sufficient resident judges and in this


                                 - 10 -
opinion certify the need for six additional district court judgeships,

one in the realigned Second District and five in the realigned Fifth

District. This assessment is based on the assumption that each

existing judge who resides within a county that was proposed for

assignment to a new district court would be considered a judge of

the new district court.

     The creation of the new judgeships we have certified would

result in six district courts of appeal composed of the following

judicial officers:

     First District: 13 judges (all presently sitting).

     Second District: 10 judges (9 presently sitting and 1 to be

           added).

     Third District: 10 judges (all presently sitting).

     Fourth District: 12 judges (all presently sitting).

     Fifth District: 12 judges (7 presently sitting and 5 to be added).

     Sixth District: 13 judges (all presently sitting).

     Further, the Court recommends that the legislation

implementing the territorial jurisdiction changes specify that

vacancies will not be deemed to occur as a result of the changes

and recommends that excess judicial capacity in a given district


                                  - 11 -
court be addressed over time through attrition, as guided by this

Court’s annual certification of the need for additional appellate

judges. The creation of an additional district and changes to the

territorial boundaries of other districts are milestone events that

have not occurred since the creation of the Fifth District Court of

Appeal in 1979. It will take some time to fully assess the impact of

these changes on workload and judicial need for any given court

and statewide.

     We decertify no district court judgeships. As noted above, the

Court recommends that the creation of an additional district and

realignment of existing districts not result in decertification of

existing judges, pending an opportunity to fully assess workload

need over time through future certification processes. In addition,

statutory amendments and other relevant circumstances militate

against decertification of any appellate court judgeships.

     Specifically, the impact of the Coronavirus Disease 2019

(COVID-19) pandemic in the circuit and county courts has been

significant. Those operational impacts at the trial court level have a

direct bearing on the number of appeals filed in the district courts.




                                 - 12 -
An increase in district court workload is anticipated as the trial

courts fully return to normal operations.

     Another issue requiring consideration, because it influences

this Court’s ability to accurately project judicial need, is the

transfer of circuit court authority to hear appeals from county court

final orders and judgments in criminal misdemeanor cases and

most civil cases to the district courts of appeal effective January

2021 (Chapter 2020-61, sections 3 and 8, Laws of Florida). These

changes are affecting the respective distribution of judicial workload

between the circuit and district courts. However, given that this

change occurred during the COVID-19 pandemic, it has been

difficult to determine the ultimate workload associated with this

statutory change.

                           IV. Certification

     In accordance with article V, section 9 of the Florida

Constitution, we therefore certify the need for six additional district

court of appeal judgeships, bringing to 70 the total number of

judges on the state’s district courts of appeal, and we recommend

that the state’s judicial districts be aligned as follows:




                                  - 13 -
      First District: to contain the First, Second, Third, Eighth, and

           Fourteenth judicial circuits.

      Second District: to contain the Ninth, Tenth, and Twentieth

           judicial circuits.

     Third District: to contain the Eleventh and Sixteenth judicial

           circuits.

     Fourth District: to contain the Fifteenth, Seventeenth, and

           Nineteenth judicial circuits.

     Fifth District: to contain the Fourth, Fifth, Seventh, and

           Eighteenth judicial circuits.

     Sixth District: to contain the Sixth, Twelfth, and Thirteenth

           judicial circuits.

     To implement these proposals, the Court certifies to the

Legislature the need to amend chapter 35, Florida Statutes, to

create a new district court of appeal and realign the other district

court boundaries as described above. As to judges currently

residing in the realigned districts, no vacancies in office shall be

deemed to occur by reason of the realignment of districts.

Consequently, if the certified plan is adopted the two First District

judges residing in Duval County shall be judges of the Fifth District


                                 - 14 -
(which will include Duval County); the three Second District judges

residing in Pinellas County, one residing within Pasco County, one

residing in Manatee County, and eight residing in Hillsborough

County shall be judges of the Sixth District (which will include

those counties); and the six Fifth District judges residing in Orange

County shall be judges of the Second District (which will include

Orange County).

     We recommend no decertification of district court judgeships.

     We further certify that the realignment of the state’s judicial

districts and the certification of six district court judges, as set forth

in the appendix to this opinion, are necessary, and we recommend

that the Legislature enact the applicable laws and appropriate

funds so that the adjustments can be implemented.

     It is so ordered.

CANADY, C.J., and LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.
GROSSHANS, J., concurs in result only.
POLSTON, J., dissents with an opinion.

POLSTON, J., dissenting.

     The majority certifies a need for an additional district court of

appeal and 6 additional district court of appeal judges that is not



                                  - 15 -
supported by any of the 5 chief judges of the district courts of

appeal or by any district court of appeal judge on the District Court

of Appeal Workload and Jurisdiction Assessment Committee. I

agree with the district court of appeal judges that no changes are

justified.

      Under our annual certification process for the need for

additional judges, no district court requested certification of

additional judgeships, and none are justified by the average

projected judicial need analysis performed. In the last 20 years,

there has been a net addition of 2 district court of appeal judges.

One was decertified in the Third District Court of Appeal in 2009,

one added to the Fifth District Court of Appeal in 2015, and 2 were

added to the Second District Court of Appeal in 2015. No more

changes have been needed in the last 6 years, and the answer

should be the same now. There is no objective justification for the 6

additional judges certified by the majority.

      Instead, the majority approves the Committee’s

recommendation to create an additional district court of appeal

because it believes there should be more judges from Jacksonville

as a matter of public trust and confidence. It is the creation of the


                                 - 16 -
Sixth District Court of Appeal that provides the rationale for 6 new

judges, not needed workload capacity. Two of the 15 judges on the

First District Court of Appeal are from Jacksonville, which the

majority treats as “serious underrepresentation.” Majority op. at 5.

Objectively, that is not the case.

     Looking specifically at Jacksonville, Duval County had 926

cases filed in fiscal year 2019-20 at the First District. 13 Using the

same metrics the Court uses to determine the certified need for

judges on district courts of appeal, taking those 926 Duval cases

divided by 239, the 3-year average weighted judicial workload per

judge (2017-18 to 2019-20) for the First District, there would be a

calculated need for 3 judges specifically as to Duval. Arguably the

average number should be even higher as eligible judges are based




     13. The information used in this paragraph was obtained
from the Committee’s report, Appendix D-41, the DCA Workload
and Jurisdiction Assessment Committee, DCA Filings and
Dispositions by Circuit/County, Fiscal Year 2017-18, 2018-19, and
2019-20; Appendix D-12 District Courts of Appeal Judicial
Workload Per Judge and Percent Change; and Certification of Need
for Additional Judges FY 2022-23, 2A-1 District Courts of Appeal
Fiscal Year 2022-23. Amounts per judge are rounded down,
consistent with the annual practice to determine the number of
needed positions.


                                 - 17 -
on the presumptive need of 315 average weighted judicial workload

per judge after application of the additional judgeships. Based on

that number, there would be a calculated need for 2 judges

specifically as to Duval. Again, there are already 2 judges from

Jacksonville on the First District. So looking at the most recent

data, either there is no calculated need for an additional judge from

Jacksonville, or perhaps one. Taking an average over 3 years

(2017-18 to 2019-20), Duval had 1,178 filings, which would be a

calculated need of 4 judges (based on 239, the 3-year average per

judge), or 3 judges (based on 315, the average presumptive need per

judge). Using this 3-year average, there would be a calculated need

for 1 or 2 more Jacksonville judges out of 15. At most, the

additional 2 judges from Jacksonville are 13% of the 15 on the First

District. Serious underrepresentation cannot be found at 13%.

     As the majority notes, Jacksonville is a large metropolitan

area. But the Florida Constitution does not provide for redistricting

in the court system based on population size as it does for

legislative representation, and the Committee properly did not do

so. See generally art. III, § 16, Fla. Const. (providing

reapportionment after each decennial census). It is court filings,


                                 - 18 -
not population size that matters to how many judges are needed.

As noted in the Committee’s September 30, 2021, Final Report and

Recommendations, page 10, “the number of [district court of

appeal] filings, from calendar year 2016 through calendar year 2020

declined each year while Florida’s population continued to increase

during the same period.” The statewide district court of appeal

filings per 100,000 population steadily decreased each year from

116 in 2016 to 70 in 2020. Jacksonville’s population size is not

justification to add a sixth district court of appeal.

     Moreover, the relevant portion of the rule setting out the

factors for public trust and confidence is whether the court

“attracts [a] diverse group of well-qualified applicants for judicial

vacancies, including applicants from all circuits within the district.”

Fla. R. Gen. Prac. & Jud. Admin. 2.241(d)(5)(D). Significantly, the

rule requires that the court attracts well-qualified applicants, not

that certain applicants must be selected. Jacksonville has

outstanding lawyers and judges, and I have the upmost respect for

them. It is undisputable that there have been numerous well-

qualified Jacksonville applicants to the First District, including

making the short list, who were not selected in recent history or by


                                 - 19 -
different governors over the last 20 years. But it is the governor’s

selection, not the inability to attract well-qualified applicants, that

is relevant under the rule. See generally art. V, § 11, Fla. Const.

(the governor fills vacancies in judicial office).

     Further, the majority accepts the Committee’s certification

justification to provide adequate access to oral arguments. Again,

this has no basis. The First District has panels that regularly travel

to Jacksonville for oral arguments, in addition to Pensacola and

Orlando (workers compensation cases). And all of the oral

arguments are available live on the internet on the First District’s

website.

     Rule 2.241(b)(8) has not been properly considered by the

majority:

            (8) Whether or not an assessment committee is
     appointed, the supreme court shall balance the potential
     impact and disruption caused by changes in judicial
     circuits and appellate districts against the need to
     address circumstances that limit the quality and
     efficiency of, and public confidence in, the judicial
     process. Given the impact and disruption that can arise
     from any alteration in judicial structure, prior to
     recommending a change in judicial circuits or appellate
     districts, the supreme court shall consider less disruptive
     adjustments including, but not limited to, the addition of
     judges, the creation of branch locations, geographic or
     subject-matter divisions within judicial circuits or


                                  - 20 -
     appellate districts, deployment of new technologies, and
     increased ratios of support staff per judge.

     This rule emphasizes that the Court should consider the

disruptive effect of changes and attempt to minimize it by other

means first. The cost for a new district court of appeal is very

expensive. The September 13, 2021, letter to Judge Scales, Chair of

the Committee, from Judge Roberts, Chair of the DCA Budget

Commission, notes significant fiscal impacts including facilities,

staffing, and operational expenses that would necessitate additional

funding without causing significant negative fiscal impact on the

current district court budget. The disruptions to the branch are

significant. See majority op. at 13-15 (describing realignment

boundaries and current judges). This certification is analogous to

rebuilding a ship for what should be swapping out a couple of deck

chairs at most.

     Rule 2.241(b)(1) states that the Court “shall certify a necessity

to increase, decrease, or redefine judicial circuits and appellate

districts when it determines that the judicial process is adversely

affected by circumstances that present a compelling need for the

certified change.” (Emphasis added.) There is no compelling need



                                - 21 -
for adding an additional district court of appeal. The majority

makes no such finding.

     Rule 2.241(b)(2) provides that the Court “may certify a

necessity to increase, decrease, or redefine judicial circuits and

appellate districts when it determines that the judicial process

would be improved significantly by the certified change.” The

Committee provides no objective justification that the judicial

process will be improved significantly by adding an additional

district court of appeal.

     The Court’s rules and its responsibilities, along with the

Legislature, in the certification process are at the direction of the

Florida Constitution. As explained by article V, section 9 of the

Florida Constitution, titled “Determination of number of judges”:

           The supreme court shall establish by rule uniform
     criteria for the determination of the need for additional
     judges except supreme court justices, the necessity for
     decreasing the number of judges and for increasing,
     decreasing or redefining appellate districts and judicial
     circuits. If the supreme court finds that a need exists for
     increasing or decreasing the number of judges or
     increasing, decreasing or redefining appellate districts
     and judicial circuits, it shall, prior to the next regular
     session of the legislature, certify to the legislature its
     findings and recommendations concerning such need.
     Upon receipt of such certificate, the legislature, at the
     next regular session, shall consider the findings and


                                 - 22 -
     recommendations and may reject the recommendations
     or by law implement the recommendations in whole or in
     part; provided the legislature may create more judicial
     offices than are recommended by the supreme court or
     may decrease the number of judicial offices by a greater
     number than recommended by the court only upon a
     finding of two-thirds of the membership of both houses of
     the legislature, that such a need exists. A decrease in
     the number of judges shall be effective only after the
     expiration of a term. If the supreme court fails to make
     findings as provided above when need exists, the
     legislature may by concurrent resolution request the court
     to certify its findings and recommendations and upon the
     failure of the court to certify its findings for nine
     consecutive months, the legislature may, upon a finding of
     two-thirds of the membership of both houses of the
     legislature that a need exists, increase or decrease the
     number of judges or increase, decrease or redefine
     appellate districts and judicial circuits.

(Emphasis added.)

     Specifically, the Florida Constitution authorizes the

Legislature to make its own determination regarding appellate

districts notwithstanding what the Court determines, with a two-

thirds vote of the membership of both houses. Accordingly, if the

Court were to determine there is no justification for changes under

its rules, the Legislature is free to act according to the Constitution

and draw the lines as a policy decision to provide more Jacksonville

judges. That is the proper response to the Committee’s

recommendation.


                                 - 23 -
     Because there is not a compelling need or significant

improvement to the judicial process as required by rule 2.241(b), I

would not certify a new district court of appeal or any additional

district court of appeal judges.

     I respectfully dissent.

Original Proceeding – Certification of Need for Additional Appellate
Judges




                                   - 24 -
     APPENDIX
 District Court Need

                District
                  Court
                Certified
District         Judges
   1                0
   2                1
   3                0
   4                0
   5                5
   6                0
 Total              6




           - 25 -
          Recommended Realignment of Districts




           Counties and Judicial Circuits Affected
  County          Circuit         Current         Proposed
                                  District         District
     Clay          Fourth           First           Fifth
    Duval          Fourth           First           Fifth
   Nassau          Fourth           First           Fifth
   Orange          Ninth            Fifth          Second
  Osceola          Ninth            Fifth          Second
    Pasco           Sixth          Second           Sixth
  Pinellas          Sixth          Second           Sixth
   DeSoto         Twelfth          Second           Sixth
  Manatee         Twelfth          Second           Sixth
  Sarasota        Twelfth          Second           Sixth
Hillsborough     Thirteenth        Second           Sixth


                           - 26 -